988 F.2d 126
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John W. WATERMAN, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee.
No. 92-16384.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 11, 1993.*Decided Feb. 24, 1993.

Appeal from the United States District Court for the District of Arizona;  No. CV-90-00342-JMB, Richard M. Bilby, Chief Judge, Presiding.
D.Ariz.
DISMISSED.
Before GOODWIN, SCHROEDER and CANBY, Circuit Judges.


1
MEMORANDUM**


2
John W. Waterman, a federal prisoner, appeals pro se the district court's order striking his petition for habeas corpus for failure to file it on an appropriate form pursuant to Local Rule 76(A) of the District of Arizona.   We dismiss this appeal for lack of jurisdiction.


3
Petitioner filed a motion for peremptory reversal of conviction directly with this court.   In an order filed on May 29, 1992, this court construed the motion as petition for habeas corpus, declined to entertain it, and transferred it to the Arizona district court for further consideration.


4
Local Rule 76(A) of the District of Arizona requires pro se habeas petitions to be filed on appropriate forms.1  Accordingly, the district court ordered the petition stricken and directed the clerk to provide the petitioner with the appropriate forms.   Thus, it does not appear that the district court intended to dismiss the entire action, but rather sought compliance with its local rules.


5
This situation is analogous to those cases in which the district court's order dismisses only the complaint.   Cf. Hoohuli v. Ariyoshi, 741 F.2d 1169, 1171 n. 1 (9th Cir.1984) (ordinarily, an order dismissing a complaint rather than dismissing the action is not an appealable final order under 28 U.S.C. § 1291).   Accordingly, we dismiss this appeal for lack of jurisdiction.   Cf. id.


6
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, Waterman's request for oral argument is denied.   Waterman's motion for a writ of mandamus is also denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 This court has long recognized the district court's power to prescribe rules for habeas corpus proceedings.   See Hooker v. United States Dist. Ct., 380 F.2d 5, 6 (9th Cir.1967)